Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 and claim 9 have the same limitation. Both depend on claim1. It seems that the dependency of claim 18 is improper.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2007/0052611).
With regard to claim 1 Lee discloses in Figure 1:
An antenna structure, comprising: a substrate (11) comprising a first surface (111) and a second surface (112), the second surface being opposite to the first surface; and a plurality of radiation units (12, 13), each of the radiation units comprising a first radiator and a second radiator, wherein the first radiator (13) is positioned on the first surface and comprises a first radiation portion and a feed point (3; para 21), the feed point is electrically connected to the first radiation portion to feed electrical currents and signals to a corresponding one of the radiation units, and wherein the second radiator is positioned at the second surface and is symmetrical (see para 22) with the first radiator about the substrate, the second radiator comprises a second radiation portion and a ground portion (2; para 20), the ground portion is electrically connected to the second radiation portion to provide grounding for the radiation unit. (note that the reference numeral of the radiator can be interchanged).
With regard to claim 10 Lee discloses in Figure 1 
A wireless communication device (see description/use) An antenna structure, comprising: a substrate (11) comprising a first surface (111) and a second surface (112), the second surface being opposite to the first surface; and a plurality of radiation units (12, 13), each of the radiation units comprising a first radiator and a second radiator, wherein the first radiator (13) is positioned on the first surface and comprises a first radiation portion and a feed point (3; para 21), the feed point is electrically connected to the first radiation portion to feed electrical currents and signals to a corresponding one of the radiation units, and wherein the second radiator is positioned at the second surface and is symmetrical (see para 22) with the first radiator about the substrate, the second radiator comprises a second radiation portion and a ground portion (2; para 20), the ground portion is electrically connected to the second radiation portion to provide grounding for the radiation unit. (note that the reference numeral of the radiator can be interchanged).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US US 2007/0052611) in view of Moon (US 2016/0141765).
With regard to claim 8: 
Lee discloses essential features of the claimed invention, Moon teaches the antenna structure of claim 1, wherein a number of the plurality of radiation units is four (411,412,413, 414), the four radiation units are positioned at four corners (see Fig. 5) of the substrate, two radiation units (411, 413) located in the same diagonal direction of the substrate are symmetrical with respect to a center point (d) of the substrate. Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Moon in the antenna of Lee for the benefit to improve the side lobe and reduce the beam width so critical in communication system. 
With regard to claim 17: 
Lee discloses essential features of the claimed invention, Moon teaches the antenna structure of claim 1, wherein a number of the plurality of radiation units is four (411,412,413, 414), the four radiation units are positioned at four corners (see Fig. 5) of the substrate, two radiation units (411, 413) located in the same diagonal direction of the substrate are symmetrical with respect to a center point (d) of the substrate. Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Moon in the antenna of Lee for the benefit to improve the side lobe and reduce the beam width so critical in communication system.
Allowable Subject Matter
Claims 2-7, 9, 11-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845